Citation Nr: 0431391	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  00-00 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased disability rating for the 
service-connected residuals of a left wrist fracture (also 
referred to herein simply as a "left wrist disability"), 
currently rated as 10 percent disabling.

2.  Entitlement to service connection for headaches, claimed 
in the alternative as disability due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active military service from March 1989 to 
March 1992.  He served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which increased the veteran's 
disability rating for his left wrist disability to 10 
percent, effective in April 1998, and denied his claim for 
service connection for headaches, claimed in the alternative 
as disability due to undiagnosed illness.  In April 2001, a 
hearing was held before the undersigned Veterans Law Judge.

This case was previously before the Board in June 2001, at 
which time the matter was remanded to the RO for additional 
development.  The case is again before the Board for 
appellate review.

The issue of entitlement to service connection for headaches, 
claimed in the alternative as disability due to undiagnosed 
illness, is addressed in the REMAND portion of the decision 
below and is REMANDED to the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's left wrist disability is manifested by the 
following symptoms: limitation of motion in dorsiflexion and 
palmar flexion; pain on motion; lack of endurance; fatigue; 
weakness; and tender scars.


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a rating in 
excess of 10 percent for the left wrist disability have not 
been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215, 5214 
(2004).

2.  The schedular criteria for entitlement to a separate 10 
percent disability rating for painful and tender scars 
affecting left wrist have been met.  38 U.S.C.A. §§ 1155 
(West 2004); 38 C.F.R. §§ 4.7, 4.14, 4.118, Diagnostic Code 
7804 (2004); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2001)


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran contends that the severity of his service-
connected left wrist disability is greater than the assigned 
disability rating reflects.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which allows for ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In addition, the evaluation 
of the same disability under various diagnoses, and the 
evaluation of the same manifestations under different 
diagnoses, are to be avoided.  38 C.F.R. § 4.14.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 requires 
consideration of functional losses due to pain and weakness, 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  In addition, as the 
veteran's left wrist disability also includes traumatic 
arthritis, 38 C.F.R. § 4.59 was also considered. 

A review of the claims file reveals that by rating decision 
dated in August 1992, the RO awarded the veteran service 
connection for a left wrist disability, and was assigned a 
noncompensable disability rating therefor.  

In accordance with a March 1999 rating decision, the 
veteran's disability rating for the left wrist was increased 
to 10 percent, effective from April 1998, as a single 10 
percent rating.  This rating decision stated that "[a]n 
evaluation of 10 percent is granted for dorsiflexion of the 
wrist less than 15 degrees.  An evaluation of 10 percent is 
also assigned for palmar flexion limited in line with the 
forearm."  This explanation was repeated in all later rating 
actions issued by the RO.  

Pursuant to a February 2004 rating decision, the RO assigned 
the veteran a temporary 100 percent disability rating 
effective May 15, 2001, based on surgical treatment for the 
left wrist necessitating convalescence.  On August 1, 2001, 
the veteran's disability rating reverted to 10 percent.

The relevant medical evidence shows that the veteran 
underwent an open reduction internal fixation, by private 
physicians, to correct nonunion resulting from the residuals 
of his left wrist fracture.  

A December 2002 VA examination report was conducted, in part, 
for the purpose of evaluating the veteran's left wrist 
disability.  It was noted that the veteran is left hand 
dominant.  Examination of the left wrist revealed evidence of 
painful motion, weakness, lack of endurance, fatigue, and 
favorable ankylosis, "predominantly in dorsiflexion and 
palmar flexion," as described by the range of motion 
measurements.  There was no evidence of heat, redness, 
swelling, effusion, drainage, instability, or incoordination.  
Range of motion was as follows:  Dorsiflexion to 10 degrees, 
with pain; palmar flexion to 0 degrees, with pain; radial 
deviation to 5 degrees, with pain; and ulnar deviation to 10 
degrees, with pain.  The examiner commented that the veteran 
suffered from "significant limitation of motion of the 
wrist." The examiner also observed that the left wrist 
revealed evidence of two non-disfiguring scars, one on the 
dorsal aspect and one on the volar aspect of the wrist.  The 
scars are 2 cm and tender, with no evidence of adherence, 
keloid, drainage or exudates.  The diagnosis was status post 
left wrist fracture with nonunion, requiring open reduction 
and internal fixation, bone graft and fusion with residual 
ankylosis, non-disfiguring scars, and traumatic arthritis.  
The examiner commented that the veteran's symptoms have 
resulted in "major functional impact" of the left wrist, 
and that overall, the severity of the veteran's left wrist 
disability "is at least moderate...."

The veteran's disability is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215, which provides for rating disabilities 
affecting limitation of motion of the wrist, major extremity, 
as follows:  a maximum 10 percent rating is assigned for 
dorsiflexion less that 15 degrees; or a maximum 10 percent 
rating is for palmar flexion in line with forearm.   

In this case, the medical evidence shows that the limitation 
of motion of the veteran's left wrist is compensable in both 
dorsiflexion and palmar flexion.  However, Diagnostic Code 
5215 does not provide for the assignment of separate ratings 
based on limitation of dorsiflexion and limitation of palmar 
flexion.  Rather, the Diagnostic Code provides for a single 
rating of 10 percent based on limitation of motion of that 
joint.  As such, only a single 10 percent schedular rating is 
warranted for that aspect of the left wrist disability under 
Diagnostic Code 5215.   To assign two separate 10 percent 
ratings under a this diagnostic code would violate the rule 
against pyramiding as enunciated in 38 C.F.R. § 4.14.    

While the VA examiner states that the veteran suffers from 
favorable ankylosis of the left wrist, the ankylosis as 
described is not compensable under 38 C.F.R. § 4.71a, 
Diagnostic Code 5214, which requires the wrist to be 
ankylosed at 20 to 30 degrees dorsiflexion.  Clearly, as the 
veteran's dorsiflexion is less than 15 degrees, he has not 
met the schedular criteria for the next higher 30 percent 
disability rating assignable for favorable ankylosis.

The Board has taken into the consideration functional loss as 
may be due to the objective evidence of pain on motion, 
fatigue, lack of endurance, and weakness, as required by 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, the Board finds that these symptoms are 
encompassed by the 10 percent rating assigned herein, as such 
symptoms do not cause additional disability than is already 
accounted for in the assigned rating, which is the maximum 
schedular ratings available for his symptomatology.

The December 2002 examination report also notes that the 
veteran had two surgical, non-disfiguring superficial scars 
on his left wrist, which were 2 cm long and tender.  As 
tenderness indicates pain, the Board finds that the 
assignment of a separate 10 percent rating for painful scars 
of the left wrist is warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  (For definition of "tender" see 
Steadman's Medical Dictionary, (26th ed. 1995):  "Sensitive 
or painful as a result of pressure or contact that is not 
sufficient to cause discomfort in normal tissues." Id. at p. 
1769). 

The Board notes that the current schedule of ratings for the 
skin became effective on August 30, 2002 under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (See 67 Fed. Reg. 49590-49599) 
during the pendancy of this appeal.  However, there is not 
substantive difference in the provisions for rating purposes 
in this case.  Both the old and new provisions of Diagnostic 
Code 7804 provide a maximum 10 percent rating for painful 
scars.

The Board notes that the assignment of the 10 percent rating 
herein for painful scarring of the left wrist does not come 
in conflict with the rule to avoid pyramiding in 38 C.F.R. 
§ 4.14, as the scarring is a wholly separate manifestation 
resulting from the veteran's service-connected left wrist 
disability.

The Board also takes note of the veteran's claim, as 
articulated in the April 2001 travel Board hearing 
transcript, stating that his service-connected left wrist 
disability interferes with his employment.  The Board 
followed-up on this claim in its June 2001 Remand, in which 
the veteran was advised to submit evidence showing that his 
service-connected left wrist disability interferes with his 
employment, but no such evidence was submitted.  The Board 
emphasizes that the Schedule For Rating Disabilities is based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  See 38 U.S.C.A. § 1155; 
38 C.F.R. 4.1.  As the evidence of record does not document 
that this case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, referral for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) (2003) is not applicable 
under the circumstances. 

In deciding this appeal, the Board notes that the VCAA was 
enacted on November 9, 2000.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002); Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701, 117 Stat. 2651, 2670-71 (2003) (to be 
codified at 38 U.S.C. § 5103(b)).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate a claim for benefits.  
Under 38 U.S.C.A. § 5103A, the VCAA codified VA's duty to 
assist, and provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
are found in 38 C.F.R. § 3.159.  

In Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004), the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
case was subsequently withdrawn in Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004), and a new opinion 
issued in its stead, which clarified the holding in Pelegrini 
I.  Pelegrini II, held that (1) the VCAA applies to cases 
pending before VA on November 9, 2000, the date of VCAA's 
enactment, even if the initial AOJ decision was issued prior 
to that date, and (2) VCAA notice must be given before an 
initial AOJ decision is issued on a claim.  Pelegrini II, 18 
Vet. App. at 115.  The Court recognized that cases initially 
adjudicated by the AOJ prior to VCAA enactment would not have 
pre-adjudicatory notice, but concluded that claimants have a 
right to VCAA content-complying notice, and proper subsequent 
VA process.  Id. at 120.  

In October 2002, the RO sent the veteran a letter notifying 
him of the VCAA, and how it impacted his claim on appeal.  
The letter was sent after the initial RO decision was 
rendered for the claims on appeal, but the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement in the pre-VCAA adjudications was harmless error.  
While the notice provided to the veteran in October 2002 was 
not given prior to the first AOJ adjudication of the claims 
on appeal, the notice was provided by the AOJ in compliance 
with the Board's June 2001 Remand, and the content of the 
notice complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), which is explained in 
more detail below.  After the VCAA notice was provided, the 
veteran submitted additional evidence, and the case was 
readjudicated and a Supplemental Statement of the Case (SSOC) 
was issued in February 2004.

The October 2002 notice requested that the veteran respond to 
the letter within 30 days, see Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 2651, 2670-71 (2003) 
(to be codified at 38 U.S.C. § 5103(b)).  Moreover, the cover 
letter attached to the February 2004 SSOC provided the 
veteran an additional 60 days to submit further information 
or argument.  The case was thereafter returned to the Board.  

As such, the Board finds that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  By a 
statement provided through the veteran's accredited 
representative dated in June 2004, the veteran has indicated 
that he has no further information to submit in support of 
his appeal, and it is not prejudicial to proceed with 
adjudication of this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is not 
prejudice to the appellant).  

In terms of the content of the VCAA notice, the Court's 
decision in Pelegrini II held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002) will 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) 
that VA will seek to provide, and (3) that the claimant is 
expected to provide.  Additionally, as indicated in 38 C.F.R. 
§ 3.159(b), proper VCAA notice must also include a statement 
in which VA requests "that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Pelegrini II, 18 
Vet. App. 120-21.

In this case, although the VCAA notice letters that were 
provided to the veteran do not explicitly contain the 
"fourth element," the October 2002 letter requested that 
the veteran inform them if there was any additional evidence 
or information that he thought would support his claim.  
Collectively, all of the notices provided to the veteran are 
in compliance with VCAA notice requirements.  Thus, the Board 
finds that the veteran was fully notified of the need to 
provide VA with any evidence pertaining to his claims, and/or 
to give VA enough information about records so that VA could 
assist him in obtaining them.  See 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159.  

The veteran was provided with the relevant laws and 
regulations governing claims for service connection in the 
multiple SOCs and SSOCs.  The October 2002 VCAA notice letter 
and subsequent SSOC also explained to the veteran what the 
evidence must show to establish entitlement to service 
connection.  In short, the Board is satisfied that the 
veteran was put on notice as to the evidence needed to 
substantiate his claims, including what evidence he should 
supply, and what evidence VA would assist in obtaining.  See 
38 U.S.C.A. § 5103.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, because each of 
the four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The Board also finds that VA fully complied with the duty to 
assist the veteran obtain evidence to substantiate his claim.  
Throughout this appeal, VA has assisted the veteran in 
obtaining relevant evidence.  The record contains the 
veteran's private treatment records and VA medical records, 
including examinations which VA procured.  The veteran also 
testified at a hearing before the undersigned Veterans Law 
Judge.  As is clearly documented in the record, attempts have 
been made to secure all relevant records identified by the 
veteran, and the Board is unaware of any additional evidence 
that should be obtained prior to proceeding with this appeal.  
In short, the Board finds that the duty to assist the veteran 
has been satisfied in this case.

Therefore, the Board finds that the medical evidence of 
record contains the findings necessary to apply the pertinent 
law, and that the record as it stands is adequate to allow 
for review of the claim on appeal, and that no further action 
is necessary to meet the requirements of the VCAA.  Indeed, 
as the Board has discussed herein, the veteran is already 
receiving the maximum schedular rating available to him under 
application of the applicable schedular criteria.  
Consequently, further development to fulfill the duty to 
notify or duty to assist is not necessary.  It may therefore 
be said that, under the circumstances of this case, further 
action to address the VCAA would serve no useful purpose.  
See Saying v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis, 6 Vet. App. 430 (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
additional benefit flowing to the veteran are to be avoided).


ORDER

The assignment of a disability rating in excess of 10 percent 
for service-connected left wrist disability is not warranted. 

A separate 10 percent disability rating for service-connected 
left wrist disability, manifested by painful scars, is 
granted, subject to the laws and regulations governing 
monetary awards. 


REMAND

For the reasons discussed below, the Board finds that further 
development is required concerning the issue of entitlement 
to connection for headaches, claimed in the alternative as 
disability due to undiagnosed illness, and that the case must 
be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC, for this purpose.  

The claims file contains medical evidence showing that the 
veteran began to suffer from headaches in July 1992, just two 
months after being discharged from service.  The medical 
evidence further indicates that he has been diagnosed 
variously as having cluster headaches or migraine headaches.  
The veteran claims that these headaches are the result of 
exposure to toxic agents while serving in the Southwest Asia 
Theater of operations during the Persian Gulf War.  In 
support of this claim, the veteran points to a letter he 
claims to have received from the Deputy Secretary of Defense, 
dated in October 1996, which purports to show that the 
veteran's unit was located in the vicinity of the Khamisiyah 
complex when it was destroyed.  The Board notes, however, 
that there is no indication that this letter was addressed to 
the veteran.  Moreover, the veteran has not been provided 
with a VA examination that addresses the question of whether 
the veteran's headaches are attributable to service, on 
either a direct basis or as consistent with an undiagnosed 
illness. 

In view of the fact that the veteran's headaches started very 
shortly after discharge from service, and the suggestion that 
the veteran may have been exposed to toxic agents during his 
service in the Persian Gulf War, the Board finds that further 
development is warranted.  Specifically, the RO should verify 
whether the veteran's unit was in the vicinity of the 
Khamisiyah complex when it was destroyed, at the time that 
the veteran was assigned to such unit.  The veteran should 
then be afforded a VA examination for the purpose of 
providing a medical opinion as to the likelihood that his 
currently diagnosed headaches were incurred as a result of 
service.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the record and 
ensure that all notification and 
development is completed as required by 
the Veterans Claims Assistance Act of 
2000 Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)) and 
the applicable VA regulations (codified 
as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures found in 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 and 38 C.F.R. §3.159(b) 
are fully satisfied.  As part of the 
notice required under the new law, the RO 
should inform the veteran that it would 
be helpful for him to identify any VA or 
private medical records not already of 
record that may be relevant to his claims 
and to send to VA all evidence in his 
possession that may be relevant to his 
claim. 

2.  The RO should attempt to verify, 
though reasonable efforts, the veteran's 
presence in the vicinity of the 
Khamisiyah complex in Iraq at the time it 
was destroyed during the Persian Gulf 
War.  In so doing, the RO should contact 
the veteran and request documentation 
showing that the 1996 letter he claims to 
have received from the Deputy Secretary 
of Defense concerning his service in the 
vicinity of the Khamisiyah complex was 
addressed to him.  The RO should also 
contact the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) 
in an attempt to confirm the veteran's 
claimed service in the vicinity of the 
Khamisiyah complex at the time it was 
destroyed.  

3.  The veteran should be afforded an 
examination for the purpose of evaluating 
his claim for service connection for 
headaches, claimed in the alternative as 
disability due to undiagnosed illness.  
The examiner should review the claims 
file, examine the veteran in accordance 
with the requirements for direct service 
connection under 38 U.S.C.A. § 1110 and 
38 C.F.R. §§ 3.303, 3.304, as well as for 
service connection for undiagnosed 
illnesses under 38 U.S.C.A. § 1117, 1118 
and 38 U.S.C.A. § 3.317, and undertake 
any and all clinical tests or studies 
deemed appropriate.  The examiner should 
offer an opinion as to whether the 
veteran's headaches were incurred as a 
result of service, including whether such 
headaches are attributable to exposure to 
toxic agents while serving in Iraq, and 
whether such headaches are a 
manifestation of an undiagnosed illness, 
consistent with the facts and 
circumstances of his service.  In so 
doing, the examiner should comment on the 
prior diagnoses already of record.  The 
examiner should be asked to report all 
findings in detail, and to provide a 
rationale for all opinions rendered.

4.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  After all required notification 
and development have been completed, the 
RO should take adjudicatory action.  If 
the benefit sought is denied, a 
supplemental statement of the case should 
be issued.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



